DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15, 19is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Yan (US 2018/0372914 A1).
	With respect to Claim 12 Yan teaches	A method for obtaining a downscaled weather forecast, comprising the steps of (See abstract): 		a) obtaining a sky image and location data indicative of a user location (See Para[0052]); 	b) sending the location data to a weather forecast provider (See Fig 1 and Fig 2); 	c) determining cloud cover data and cloud type data based on the sky image, and sending the cloud cover data and cloud type data to a server; or sending the sky image to the server (See Para[0017] Fig 6 and Fig 1 Information indicative of cloud type, cloud moving direction and cloud cover is extracted from the images captured by the plurality of data collection devices.  ); 	d) receiving a downscaled local weather forecast from the server (See Para[0018] and Fig 9).

	With respect to Claim 15 Yan teaches	A mobile computing device configured for executing a method according to claim 12 (See Para[0036])

	With respect to Claim 19 Yan teaches	The method according to claim 12, wherein the sky image and location data is real-time sky image and location data, and the cloud cover data and cloud type data is real-time cloud cover data and cloud type data. (See Para[0037])

Allowable Subject Matter
Claims 1-11, 13-14, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 	With regards to Claims 1 and 11, the prior art or any combination of prior art searched fails to teach the limitation of 	d) increasing resolution of the local weather forecast by the remote server based on the cloud cover data and the cloud type data, thus obtaining a downscaled local weather forecast; and	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Bharadwaj (US 2017/0351006 A1) teaches A cloud coverage forecast for the pre-determined geographic area is generated based on the spatio-temporal measurements of the cloud coverage captured by the spatially-distributed cameras and the meteorological measurements from the non-camera sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863